DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered. 

Examiner’s Statement Of Reason For Allowance
Claims 1-20 are allowed.
Regarding claims 1, 9, 15, a wireless adapter front end of an information handling systems and a method for steering the antenna radiation pattern and selecting the antenna radiation pattern as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,509,865 discloses an adaptive antenna device for use in a mobile communication system and, in particular, to a control method of an adaptive antenna device used in a cellular system which adopts a CDMA (code division multiple access) method.  In the adaptive antenna device having directivity pattern generators operable in accordance with different algorithms, respectively, in a baseband modem, beam steering processing, null steering processing, and estimating processing of an arrival direction are executed in parallel to one another.  Parameters resulting from the beam and the null steering processing are controlled by processing results of the estimating processing and are weighted and combined to individually generate directivity patterns based on the different algorithms.
US 7,236,759 discloses an antenna steering algorithm for a smart antenna uses signal quality metrics and link quality metrics for selecting a preferred antenna beam.  The link quality metrics supplement the signal quality metrics for improving the antenna steering decision.  The link quality metrics are based on information available from existing counters operating in the media access control (MAC) layer.  Separate estimates of the frame error rates in the receive links and in the transmit links are obtained.  One estimate is the downlink quality metric (DLQM) and another estimate is the uplink quality metric (ULQM).  Alternative link quality metrics are based on throughput and data rates of the exchanged data.

US 10,601,473 discloses a non-transitory computer-readable medium, network device, and method for enabling simultaneous transmit and receive in the same Wi-Fi band within a device by obtaining a first information corresponding to a first set of signals to be transmitted wirelessly by a first antenna of a first device; transmitting, by the first antenna of the first device, the first set of signals; receiving, by a second antenna of the first device, a second set of signals comprising (a) the first set of signals transmitted by the first antenna of the first device and (b) a third set of signals transmitted by a second device different than the first device; determining a third information corresponding to the third set of signals by canceling the first set of signals from the second set of signals, wherein the third information comprises an estimation of the third set of signals transmitted by the second device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646